DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment of May 11, 2021 overcomes the following objection/rejection(s) from the last Office Action of February 11, 2021:
Rejection of claim 3 and 5 for containing terms lacking antecedent basis
Rejection of claim 13 under 35 U.S.C. 112(b) indefinite terms
Rejection of claims 1-20 under 35 U.S.C. 103

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 3, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Dennis Majewski on June 2, 2021.
The application has been amended as follows: 
Please Amend the Title as Follows:

VASCULAR PATH EDITING USING ENERGY FUNCTION MINIMIZATION

Please amend the Specification as Follows:

- Page 4, line 27 to page 5, line 8:

As will be appreciated by one skilled in the art, aspects of the present disclosure may be embodied as a system, a method or a computer program product. Accordingly, aspects of the present disclosure may take the form of an entirely hardware embodiment, an entirely software embodiment (including firmware, resident software, micro-code, etc.) or an embodiment combining software and hardware aspects that may all generally be referred to herein as a “circuit,” “module” or “system.” Furthermore, some embodiments of the present disclosure may take the form of a computer program product embodied in one or more computer readable medium(s) having computer readable program code embodied thereon. Implementation of the method and/or system of some embodiments of the disclosure can involve performing and/or completing selected tasks manually, automatically, or a combination thereof. Moreover, according to actual instrumentation and equipment of some embodiments of the method and/or system of the disclosure, several selected tasks could be implemented by hardware, by software or by firmware and/or by a combination thereof[[,]] (e.g., using an operating system).

- Page 7, lines 5 to 10:
	These computer program instructions may also be stored in a computer readable medium that can direct a computer, other programmable data processing apparatuses, or other devices to function in a particular manner, such that the instructions stored in the computer 

- Page 10, lines 7 to 14:
An aspect of some embodiments of the present disclosure relates to cascading methods for semi-automatic vascular segmentation of angiographic images. More particularly, in some embodiments, the aspect relates to cascading methods for semi-automatic segmentation of angiographic images while working within the constraints of producing results in real-time. Optionally, segmentation is completed while a catheter procedure, which may be been used to produce the images, is still underway, while leaving sufficient time for subsequent analysis[[,]] (e.g., analysis leading to diagnosis and/or treatment planning).


- Page 12, lines 13 to 19:
In some embodiments, vascular paths are defined separately from one another. In some embodiments, vascular paths are defined by their different extents along a branched vascular tree (e.g., defined by a particular path of traversing the branches of vascular tree; optionally a vascular tree defined as a set of linked vascular segments). In some embodiments, in contrast, a vascular tree is defined by the merger of a set of vascular paths[[,]] (e.g., paths which share a common vascular segment are also considered to share a common root segment).

- Page 12, line 30 to page 13, line 9:

In some embodiments, the plurality of path routes is presented as a range of vascular path options in a pre-determined order. Optionally, the pre-determined order is based on a cost function constructed to rank path routes according to criteria (optionally, heuristic criteria) that assign more-likely actual paths of blood flow between two end points a lower cost value than less-likely actual paths of blood flow. Preferably, path routes are presented along with image data from which they derive, for example, as graphical overlays on the image. In some embodiments, image data is presented as an animated sequence of images[[,]] (e.g., images between which the vasculature moves slightly, and/or is viewed from a different angle). Potentially, these differences harness visual capabilities more particular to the user than to the automatic detection algorithm, for example, by emphasizing connectedness among portions of the vasculature which move together.

- Page 16, line 30 to page 17, line 2:

In some embodiments, branches preserved in the branch list are only those for which a continuously connected route exists to a root position (e.g., root positions 401, 501 of Figures 4A–4F and 5A–5F) on the vascular tree. Optionally, the root position is determined, for example, as described in relation to block 102 of Figure 1.

- Page 18, lines 12 to 18:

Where two vascular segments happen to cross in an image (e.g. due to being in different planes of the heart image), the vascular skeleton will show four branches arising from approximately the region of a central node. The corresponding vascular skeleton is optionally analyzed as defining a crossing-type node. In some embodiments, where a blood vessel branches, bifurcation is typical. In such cases, the node is optionally defined as a junction node from which three vascular skeleton branches arise. Cost function criteria applicable to these two basic node types are optionally differently assigned.

- Page 19, lines 21 to 26:

In some embodiments, the appropriate cost function for the node is dependent on which analysis of the node-type is correct. In some embodiments, node-type determination is subject to probabilistic assignment[[;]] (e.g., a node is assigned an 80% chance of being a crossing of two vessels, a 15% chance of being a double bifurcation (or trifurcation), and a 5% chance of being a bifurcation in the region of the free end of a terminal vascular segment).

- Page 20, lines 12 to 28:
One such criterion is vascular radius, wherein the exit-side vascular branch, which is most similar in radius to the entrance-side, receives the correspondingly lowest cost assignment. Optionally, vascular radius is measured as half the apparent width of a filled lumen in the image. Optionally continuity of image intensity values (which is partially, but not only, a function of radius) is also taken into account[[,]] (e.g., by direct comparison of intensity values). Optionally, principles of densitometry are applied: for example, the blood vessel is modeled as cylinder of a certain radius filled with a substance having a particular concentration and/or coefficient of absorption; and the cost function is based jointly on continuity of radius and absorption properties that satisfy observed intensity values in the image. 
In some embodiments, continuity of direction is a criterion: the exit-side vascular segment that is most similar in direction to the entrance-side segment optionally receives the correspondingly lowest cost assignment as its continuation. It is noted that densitometry differences can also arise based on the orientation of blood vessels in the direction perpendicular to the plane of the image[[;]] (e.g., a blood vessel appears darker when seen more nearly end-on). Thus, continuity of vascular intensity values is optionally a proxy for continuity of vascular direction in this dimension.

- Page 21, lines 20 to 28:
Optionally, cost scoring based on vascular radius similarity is reduced in its influence on the cost function (e.g., by lower weighting) when a three-way junction node is detected, to account for two thin branches being potentially nearer in size to each other than their mutual trunk. Additionally or alternatively, radius-based cost functions are assigned in a different way for branching-type nodes[[;]] (e.g., the thickest vascular segment (which generally lies in the direction of the root position) is given the lowest cost score for both of the two thinner branches). Optionally, a cost score assignment is more particularly based on Murray’s principle, wherein paths that better satisfy this theoretical relationship are given correspondingly lower cost scores.

- Page 22, lines 23 to 31:
Contrariwise, it is noted that vessels of the same type (artery or vein) which occupy the same anatomical plane may be assumed, in some embodiments, to be relatively unlikely to cross over one another. Optionally, where a crossing-type node is identified with high probability (additionally or alternatively, where consistency and continuity suggests a vascular crossing with relatively low associated path cost), this is also used to increase the estimated likelihood that the two different vessels occupy two separated shell portions. Then other vascular segments which directly contact them are also correspondingly more likely to be in the same shell portion, information which is optionally used to disambiguate assignment of path costs across nearby nodes.

- Page 23, lines 2 to 11:
Reference is now made to Figure 3A, which is a schematic flowchart of a method for selecting and/or defining a particular vascular path option, according to some exemplary embodiments of the present disclosure. In some embodiments, the operations of Figure 3A correspond to operations occurring within block 112 of Figure 1. Reference is also made to Figures 4A–4F, which schematically illustrate selection of vascular path options, according to some exemplary embodiments of the present disclosure. Figure 4A shows an angiographic image 400 illustrating a portion of a vascular tree 402 (a cardiac vasculature, in the example), including a currently defined root position 401. Contrast of the angiographic image 400 is reduced in Figures 4B–4F to make other elements more visible.

- Page 24, lines 18 to 24:
For example, in some embodiments, one or more candidate path termini are detected automatically (for example, at the free ends of vascular skeleton segments which are in continuous connection with the root position 401). Additionally or alternatively, a plurality of path termini are optionally indicated by a user as part of a single input action[[,]] (e.g., by dragging out a path (by cursor movement, touch input, or otherwise) which crosses among several candidate path termini).[[;]] The indicated termini are taken as the positions at which the dragged out path intersects segments of the vascular skeleton.
- Page 28, lines 6 to 13:
Optionally, when a vessel is defined by sparsely provided anchor points as described, for example, in relation to Figures 5D–5E, the forces acting on the anchor points are set to zero (e.g., 
    PNG
    media_image1.png
    42
    47
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    42
    47
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    42
    47
    media_image2.png
    Greyscale

    PNG
    media_image2.png
    42
    47
    media_image2.png
    Greyscale
, and 
    PNG
    media_image3.png
    42
    45
    media_image3.png
    Greyscale

    PNG
    media_image3.png
    42
    45
    media_image3.png
    Greyscale
 are set to zero), so that these points remain fixed. Points interpolated between them (which may initially be provided as straight lines, by spline interpolation, or by another method) are then subjected to non-zero forces (e.g., 
    PNG
    media_image1.png
    42
    47
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    42
    47
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    42
    47
    media_image2.png
    Greyscale

    PNG
    media_image2.png
    42
    47
    media_image2.png
    Greyscale
, and 
    PNG
    media_image3.png
    42
    45
    media_image3.png
    Greyscale

    PNG
    media_image3.png
    42
    45
    media_image3.png
    Greyscale
 are set to non-zero values) through a number of iterations of numerically minimizing the energy functionals of (Equ. 2 and Equ. 3) until a sufficiently stable configuration is reached.

- Page 28, lines 21 to 26:
At block 340, in some embodiments, a user makes a position selection along length 
    PNG
    media_image4.png
    42
    12
    media_image4.png
    Greyscale

    PNG
    media_image4.png
    42
    12
    media_image4.png
    Greyscale
 of a displayed vascular path (which, in some embodiments, is a path from accepted path list 324). In some embodiments, the position selection comprises a button press at some selected position of a cursor, a gesture on a touch screen, or another input method. In subsequent operations, the position selection is taken to define a dragging point[[,]] (e.g., dragging point 519A of Figure 5E).

Allowable Subject Matter
Claims 1-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior arts of record teach methods of segmenting and editing vascular pathways to extract an accurate map of the blood vessels within a vascular image. However, none of them alone or in any combination teaches setting an energy term to zero for a selected region, creating a non-zero region of the vascular path.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        

/VU LE/Supervisory Patent Examiner, Art Unit 2668